 1

 2

 3                                                                               FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON

 4
                                                                        Jan 28, 2019
 5                          UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK



                          EASTERN DISTRICT OF WASHINGTON
 6

 7    RONALD W. ROUSH and JAMES
      H. HUNTER,                                    NO: 2:17-CV-358-RMP
 8
                                Plaintiffs,         ORDER DENYING DEFENDANT’S
 9                                                  MOTION FOR RECONSIDERATION
            v.
10
      AKAL GROUP OF COMPANIES,
11    LLC, doing business as Akal
      Security, Inc.,
12
                                Defendant.
13

14         BEFORE THE COURT is a motion for reconsideration, ECF No. 48, by

15   Defendant Akal Security, Inc. (“Akal”) of the Court’s denial of Defendant’s prior

16   motion to dismiss for lack of personal jurisdiction, or, in the alternative, motion to

17   transfer to the United States District Court for the District of New Mexico. See also

18   ECF Nos. 26 (Defendant’s motion to dismiss) and 46 (Order denying motion to

19   dismiss). Plaintiffs Ronald Roush and James Hunter, proceeding pro se in this

20   matter, responded in opposition to Defendant’s motion, ECF No. 54, and Defendant

21


     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION ~ 1
 1   replied, ECF No. 55. Having reviewed the parties’ filings, the remaining record, and

 2   the relevant law, the Court is fully informed.

 3                                     BACKGROUND

 4          The Court previously found that specific personal jurisdiction over Defendant

 5   exists on the basis that Defendant purposely directed activity relevant to the claims

 6   at issue in this case at the Eastern District of Washington. Specifically, the Court

 7   found that Defendant “specifically reached out by telephone to Plaintiffs and other

 8   individuals in Eastern Washington to interview them for potential employment and

 9   solicit materials from them demonstrating their qualifications and experience.” ECF

10   No. 46 at 9. In dispute for purposes of Plaintiffs’ tortious misappropriate and

11   intentional infliction of emotional distress claims is “the propriety of [Defendant’s]

12   use of those materials related to securing the TSA contract.” Id.

13          Defendant moves for reconsideration on the basis that the Court committed

14   clear error in finding Defendant’s contacts with this forum sufficient for personal

15   jurisdiction in light of a Walden v. Fiore, 571 U.S. 271 (2014), because Plaintiffs’

16   “mere status as Washington residents” is not a sufficient basis upon which to assert

17   jurisdiction over Defendant. ECF No. 55 at 4. Defendant further asserts that the

18   Court erroneously credited as true allegations that Plaintiffs were in Washington

19   when they received the initial telephone call from Defendant and that Defendant

20   knew that Plaintiffs were in Washington when Defendant initially reached out to

21   Plaintiffs. Id. at 2.


     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION ~ 2
 1         Plaintiffs argue that Defendant raise for the first time in its motion for

 2   reconsideration “that there is no allegation or record evidence that Plaintiffs were in

 3   Eastern Washington at the time [Defendant] contacted them.” ECF No. 54 at 2.

 4   Plaintiffs also maintain that Plaintiff’s allegations that they were domiciled in

 5   Washington when Defendant reached out to them are in the Plaintiffs’ amended

 6   complaint, ECF No. 20, and Plaintiffs’ response to the motion to dismiss, ECF No.

 7   31, and that Defendant itself filed as exhibits in this record the letters of intent sent

 8   to Plaintiffs at their Washington addresses in September 2012, ECF Nos. 26-3 and

 9   26-4. Id. at 3. With respect to the Court’s legal conclusions, Plaintiffs argue that

10   Defendant’s argument regarding “minimum contacts” under Walden, 571 U.S. 271,

11   is merely a repetition of the same argument that the Court previously considered in

12   resolving the motion to dismiss, inappropriately raises new arguments in a motion to

13   reconsider, and that the Court rightly determined that Defendant’s conduct was

14   aimed at Washington. Id. at 3.

15                                    LEGAL STANDARD

16         A motion for reconsideration under Fed. R. Civ. P. Rule 59(e) should not be

17   granted, “absent highly unusual circumstances, unless the district court is presented

18   with newly discovered evidence, committed clear error, or . . . there is an intervening

19   change in the controlling law.” 389 Orange St. Partners v. Arnold, 179 F.3d 656,

20   665 (9th Cir. 1999). A litigant may not use a motion for reconsideration “to raise

21   arguments or present evidence for the first time when they could reasonably have


     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION ~ 3
 1   been raised earlier in the litigation.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d

 2   877, 890 (9th Cir. 2000). In addition, “[a] motion for reconsideration cannot be used

 3   to ask the Court to rethink what the Court has already thought through merely

 4   because a party disagrees with the Court’s decision.” Collegesource, Inc. v.

 5   Academyone, Inc., 2015 U.S. Dist. LEXIS 164550, at * 2 (S.D. Cal. Dec. 8, 2015).

 6         “Granting a motion for reconsideration is a matter of judicial discretion and is

 7   considered to be an ‘extraordinary remedy, to be used sparingly in the interests of

 8   finality and conservation of judicial resources.’” United States v. Bamdad, 2017

 9   U.S. Dist. LEXIS 197727, at *13 (C.D. Cal. May 3, 2017) (quoting Carroll v.

10   Nakatani, 342 F.3d 934, 945 (9th Cir. 2003)).

11                                       DISCUSSION

12         The Court agrees with Plaintiffs that Defendant could have, and should have,

13   previously raised the argument that there was insufficient evidence in the record to

14   support that Plaintiffs were in Washington when Defendant initially contacted them.

15   See Kona Enters., Inc., 229 F.3d at 890. Nonetheless, Defendant’s new argument

16   does not undermine the Court’s finding that the record supports that Defendant

17   directed its conduct at Washington, as Defendant does not dispute that the

18   documentation attached to Defendant’s motion to dismiss supports that Defendant

19   mailed the letters of intent to Plaintiffs at their Washington addresses. ECF Nos. 26-

20   3 and 26-4.

21


     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION ~ 4
 1           With respect to Defendant’s argument that the Court’s order was marred by a

 2   clear error of law, the Court thoroughly addressed Defendant’s arguments whether

 3   minimum contacts were present under Walden in its prior order and finds no

 4   justification to revisit that analysis based on Defendant’s instant motion. The Court

 5   did not conclude that specific jurisdiction was based solely on alleged injury to

 6   Plaintiffs as residents of the forum state. Rather, the Court found that Defendant’s

 7   activities were expressly aimed at the forum state in part because all of the “Key

 8   Personnel” in the copy of the bid proposal were from Washington, and four out of

 9   six personnel in an “Akal Program Management Organizational Chart” are Eastern

10   Washington residents. ECF No. 46 at 4 (citing ECF No. 41 at 17, 19). Those

11   documents, combined with the letters of intent sent to Plaintiffs in Washington,

12   support a conclusion that Defendant intentionally recruited individuals from Eastern

13   Washington and, thus, purposefully directed its activities at the forum, rather than

14   merely interacting with Plaintiffs as two individuals who happen to reside in

15   Washington. Defendant’s arguments in the motion for reconsideration do not

16   undermine that Eastern Washington was a focal point of Defendant’s recruitment

17   efforts in preparation for submitting the bid proposal.

18           Defendant has not shown that the Court committed clear error or that granting

19   the motion for reconsideration is warranted on any other basis.

20   / / /

21   / / /


     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION ~ 5
 1         Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion for

 2   Reconsideration, ECF No. 48, is DENIED.

 3         The District Court Clerk is directed to enter this Order and provide copies to

 4   counsel and to Plaintiffs.

 5         DATED January 28, 2019.

 6
                                                s/ Rosanna Malouf Peterson
 7                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION ~ 6
